Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the patent electronic system.
The disclosure is objected to because of the following:  
Specification as originally submitted on 12/07/2020 from pages 1-28 fail to provide all of the corresponding proper section headings as required under 37 CFR 1.77(b). Appropriate correction is required.
A substitute specification excluding the claims is required pursuant to 37 CFR 1.125(a) because each of the sections is missing proper heading in proper order.
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown.

Drawings
Figures 1A, 1B, 2A, 2B, 3, 4, and 5 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding claims 1 and 8, “means for compensating for mechanical play” in lines 4-5 of claim 1 and “means for compensating for mechanical play” in lines 4-5 of claim 8 appear to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph so that broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the instant specification from page 16, line 30 to page 24, line 27 describes various means for compensating for mechanical play include elements 414, 415, 416,  314, 315, 316 shown in Figs 6A-6D, 8A, 8C, 10. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over applicant admitted prior art, namely “known land helmet system”,  “known imprinted elements”,  and “known land helmet interface” shown in Figures 1A, 1B, 2A, 2B, 3-5, respectively, and described in specification from page 1, line 1 to page 10, line 2, constitute as applicant admitted prior art, (hereinafter referred to as “AAPA”, for details see MPEP 2129) in view of DiCarlo (US 20150253563A1, hereinafter referred to as “DiCarlo”). 

Regarding claim 1, AAPA discloses interface (Figs 1A and 3, interface 4) for connecting an optical device (Fig. 1A, night vision goggle 5) and a mobile support (Fig. 1A, land helmet 2) cooperating interdependently with an imprinted element (Fig. 3, shroud 3, 5 and 2 are independent of 3) of a head equipment (Fig. 1A, helmet 2), said interface (Figs 1A and 3 and 4, interface 4) containing a base (Fig. 4, base 41) arranged in order to be inserted in the imprinted element (base 41 inserted into imprinted element 3, see specification in page 6, lines 1-12), said base (41) comprisinq a hollow body (Fig. 5 shows a latch 418 disposed within the base 41, thereby implying that a hollow body/recess/groove is present to accommodate the latch 418), wherein said base (base 41) contains means for compensating for mechanical play (“means for compensating for mechanical play” appears to be functional language without specifying any specific structure within claim 1, and may invoke 35 USC 112(f), see MPEP 2181 for details, as best understood by examiner, support from instant disclosure including specification from page 16, line 30 to page 24, line 27 describes various means for compensating for mechanical play include elements 414, 415, 416,  314, 315, 316 shown in Figs 6A-6D, 8A, 8C, 10; meanwhile, referring to APAA figs 4 and 5, the protruding part 413’ appear to be substantially the same structure as element 415 of Fig. 10 (one of the means for compensating for mechanical play discussed above), and latch 418 of Fig. 5 (AAPA) appear to be similar to the elements 414 and 415 of Figs 6C and 6D (another examples of means for compensating for mechanical play discussed above)), accommodated and mounted in a mobile manner within the hollow body (Fig. 5, specification in page 6, lines 22-23) so as to adjustably protrude and arranged in order to bear against a wall of the imprinted element (specification in page 7, lines 1-6, drives the downward movement of the latch 418). 
However, AAPA fails to disclose means for compensating for mechanical play, bear against two walls of the imprinted element in two predetermined perpendicular directions. 
Meanwhile, DiCarlo teaches means for compensating for mechanical play (Fig. 1, engaging structure 42 of latching handle 40 and mounting shoe receiving structure 20), accommodated and mounted in a mobile manner within the hollow body (accommodated and mounted in cavity space 57 within housing structure  50, [0029] lines 7-12) so as to adjustably protrude and arranged in order to bear against two walls ([0030]: engaging structure 42 and mounting shoe making contact with  contact surface 36b of engaging face 36 and locking face 37 of locking device 30) of the imprinted element (locking device 30) in two predetermined perpendicular directions (Fig. 1, in first direction 32 and second direction 44, where first direction 32 is perpendicular to second direction 44).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify AAPA by DiCarlo based on the following rationales: (a) background section of instant application in page 8 line 9 to page 9 line 18 explained that AAPA / illustrated known helmet systems (of figs 1-5) have issues relating to mechanical play. Therefore, the locking device taught by DiCarlo which has engaging contacts in two perpendicular directions, i.e. locking face 37 of locking device and engaging structure 42 of latch handle 40, improves upon one directional engaging contact of the latch 418 of AAPA; (b) the mounting system latch apparatus 10 of DiCarlo has the capacity to accommodate two or more optical devices shown in Figs 12-13, whereas AAPA in Figs 1A and 1B accommodate only one set of binoculars. 

Regarding claim 8, AAPA discloses imprinted element (Fig. 3, shroud 3) of a head equipment (Fig. 1A, helmet 2) for connecting an optical device (Fig. 1A, night vision goggle 5) and a mobile support (Fig. 1A, land helmet 2) cooperating interdependently with an interface (Figs 1A and 3 and 4, interface 4) comprising a base (Fig. 4, base 41), said imprinted element (3) containing a body (Fig. 2A, major portion of shroud 3 excluding the frame portion of 31, 32, 33) comprising a frame (Fig. 2B, rectangular frame structure of 31, 32, 33) defining a cavity (Fig. 2B, cavity 31o) arranged in order to receive the base (base 41 inserted into imprinted element 3, see specification in page 6, lines 1-12, see also Figs 3-4) of said interface (4). 
However, AAPA fails to disclose wherein said frame contains means for compensating for mechanical play, accommodated and mounted in a mobile manner within said frame so as to adjustably protrude and arranged in order to bear against two walls of the base of the interface in two predetermined perpendicular directions.
However, DiCarlo teaches wherein said frame (Fig. 2C, housing structure 50) contains means for compensating for mechanical play (Fig. 1, engaging structure 42 of latching handle 40 and mounting shoe receiving structure 20), accommodated and mounted in a mobile manner within said frame (42 and 20 are accommodated and mounted in a mobile manner within housing structure  50, [0029] lines 7-12) so as to adjustably protrude and arranged in order to bear against two walls of the base of the interface ([0030]: engaging structure 42 and mounting shoe making contact with  contact surface 36b of engaging face 36 and locking face 37 of locking device 30) in two predetermined perpendicular directions (Fig. 1, in first direction 32 and second direction 44, where first direction 32 is perpendicular to second direction 44).

Regarding claim 13, AAPA discloses system (Figs 1A and 1B), comprising a head equipment (Figs 1 and 2, helmet 2), an imprinted element (Figs 1A and 2A, shroud element 3) cooperating interdependently with said head equipment (2), an interface (Figs 1A and 3, interface 4) cooperating interdependently and reversibly with said imprinted element (3, 4 detachably mountable on 3), an optical device (Figs 1A and 1B, optical device 5) cooperating interdependently and reversibly with said interface (4), wherein the interface (4) is in accordance with claim 1 (see discussion for rejection of claim 1 above).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over 
applicant admitted prior art / AAPA, in view of DiCarlo, as applied to claim 1 above, and further in view of Teetzel (US 20140245523, hereinafter referred to as “Teetzel 523”) in view of Teetzel (US 20150002930, hereinafter referred to as “Teetzel 930”). 

Regarding claim 5, AAPA and DiCarlo, singularly or in combination, fails to disclose, teach or suggest: wherein the compensating means comprise vertical, lateral and/or depth compensating means, respectively actuated by adjustment means.
However, Teetzel 523 modified by Teetzel 930 teach wherein the compensating means comprise vertical, lateral and/or depth compensating means, respectively actuated by adjustment mean(Teetzel 523: Fig. 4B, locking tongue 128 actuated by spring/tension member 140 and tension member 154; compensating means include 128, 170 of Teetzel 523 and circular protrusion in depth of Teetzel 930).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combined AAPA with Teetzel 523 and Teetzel 930 based on the following rationales:  (a) AAPA fails to disclose any structural details on the internal components of compensating means and adjustment means, whereas Teetzel 523 and Teetzel 930 provides details on the internal components of compensating means and adjustment means; (b) AAPA, Teetzel 523 and Teetzel 930 all belong to the same analogous art for conventional helmet mount for optical device; (c) both Teetzel 523 and Teetzel 930 belong to same applicant of Wilcox Industries, and having one common inventor of James W. Teetzel, thus it would be logical to assume that such related commonly-owned patent literature would be searched together; (d) Teetzel 930 offers improvement over Teetzel 523 in regarding to having multiple flip options as shown by Figs 7 and 8 of Teetzel 930, in which at least two different stowed positions are achievable for the night vision googles
. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over AAPA , in view of DiCarlo, as applied to claim 1 above, and further in view of Teetzel (US 20140245523, hereinafter referred to as “Teetzel 523”). 

Regarding claim 6, AAPA fails to disclose Interface containing locking and/or release means arranged in order to require two distinct and simultaneous actions in order to ensure triggering thereof.
However, Teetzel 523 teaches Interface containing locking and/or release means arranged in order to require two distinct and simultaneous actions in order to ensure triggering thereof ([0052] (two) release buttons 144, biased towards locked position, may be manually depressed (distinct and simultaneously) to disengage the locking members to allow sliding movement of carriage 136, Figs 1 and 7).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combined AAPA with Teetzel 523 based on the following rationales:  (a) AAPA fails to disclose any structural details on the internal components of locking or releasing means, whereas Teetzel 523 provides details on the internal components of locking or releasing means; (b) AAPA and Teetzel 523 all belong to the same analogous art for conventional helmet mount for optical device. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of DiCarlo, as applied to claim 8 above, and further in view of Teetzel (US 20190014846, hereinafter referred to as “Teetzel “846”). 

Regarding claim 12, AAPA and DiCarlo, singularly or in combination, fail to sufficiently disclose, teach or suggest: wherein the compensating means comprise vertical, lateral and/or depth compensating means.

However Teetzel 846 teaches Imprinted element wherein the compensating means comprise vertical, lateral and/or depth compensating means (due to alternative language of “and/or”, the limitation is interpreted as “wherein the compensating means comprise vertical, lateral or depth compensating means”, thus [0036] describes that snug interference fit of a pair of flexible walls 115 (lateral compensating means) bear against sides of the attached mounting system 120 (interface)).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify AAPA by Teetzel 846 based on same rationale that Teetzel 846 offers improvement over AAPA in eliminating undesirable play or side-to-side movement between interface and the shroud/imprinted element by having structural feature as discussed in Teetzel 846 in [0010] and [0036] lines 1-11. 
Allowable Subject Matter
Claim 14 is allowable.
Claims 4, 7, 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   
Cited prior art including AAPA, DiCarlo (US 20150253563A1), Teetzel (US 20140245523), Teetzel (US 20150002930), and Teetzel (US 20190014846) singularly or in any combination(s) fails to disclose, teach or suggest,: “wherein the compensating means bear against three walls of the imprinted element in three predetermined perpendicular directions” of claim 4, “the locking and/or release means comprise a cam oscillation system and two actuator buttons cooperating with said cam oscillation system” of claims 7 and 14, “wherein the compensating means bear against a wall three walls of the base of the interface in three predetermined perpendicular directions” of claim 11. 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Yang (US 7185862) discloses a mounting platform assembly with a push rod.   Celona (US 9781963) discloses a helmet mount for an optical device. 
Teetzel (US 9775395) disclose a headgear shroud assembly. Solinsky (US 20140084120) discloses a helmet adapter and a mounting assembly for vision system.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DING Y TAN whose telephone number is (303)297-4271.  The examiner can normally be reached on Monday-Friday, 8:00 am MT--5:00 pm MT. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DING Y TAN/Examiner, Art Unit 3632        

/TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632